Citation Nr: 0824597	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-00 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served won active duty with the United States 
Marine Corps from October 1966 to May 1969, to include a tour 
of combat duty in Vietnam.  The veteran died on December [redacted], 
2002, and the claimant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits sought.

The issue of service connection for the cause of the 
veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran died on December [redacted], 2002.

2.  At the time of his death, the veteran was in receipt of a 
total disability rating, based on individual unemployability 
(TDIU), effective from March 7, 1996, a period of six years 
and nine months.


CONCLUSION OF LAW

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is not warranted.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.102 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

With respect to the claim for DIC benefits under 38 U.S.C.A. 
§ 1318, the duty to notify does not apply, as it involves a 
claim that cannot be substantiated as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Moreover, as the claim 
is dependent upon the evidence and facts already of record, 
no assistance can be provided to substantiate the claim for 
benefits under 38 U.S.C.A. § 1318.  Accordingly, the claim 
may be decided without further discussion of the VCAA.

38 U.S.C.A. § 1318

If a veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to DIC 
benefits.  Under 38 U.S.C.A. § 1318(a) benefits may be 
payable to the surviving spouse of a deceased veteran in the 
same manner as if the death were service connected.  A 
deceased veteran for purposes of this provision is a veteran 
who dies not as the result of his or her own willful 
misconduct and who either was in receipt of, or entitled to 
receive, compensation at the time of death for a service-
connected disability(ies) rated totally disabling if  the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; or 
the disability was continuously rated totally disabling for a 
period of not less than 5 years from the date of such 
veteran's discharge or other release from active duty; or the 
veteran was a former prisoner of war who died after September 
30, 1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318 (a)(b); 38 C.F.R. § 3.22 
(2007).  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Here, the claimant does not allege, nor does the record 
establish, that the veteran is a former POW.  Further, the 
veteran's TDIU, was not effective until many years after his 
separation from service.

The record does establish that at the time of his death, the 
veteran was in receipt of TDIU, effective from March 7, 1996.  
His death occurred on December [redacted], 2002.  He was therefore 
rated totally disabled for a period of six years, nine months 
immediately prior to death.  This does not meet the 10 year 
requirement of 38 U.S.C.A. § 1318.

While the Board is sympathetic to the appellant and her 
claim, there is no basis in VA law to allow the benefits 
sought in this case.  Under these circumstances, the 
appellant does not meet the basic eligibility requirements 
for entitlement to DIC under 38 U.S.C.A. § 1318, and her 
claim, therefore, must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).



ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.


REMAND

A review of the claims file reveals that additional 
development is required prior to adjudication of the claim of 
service connection for the cause of the veteran's death.

VA has long maintained that while there is some evidence of a 
relationship between PTSD or stress and cardiovascular 
disorders, such a relationship is not definitively 
established by current research.  It would be "premature" 
to draw a firm conclusion.  VA Fast Letter 96-95 (September 
26, 1996) and Fast Letter 01-05 (January 16, 2001).  An 
allegation of such a relationship must be weighed in light of 
the totality of medical evidence of record.  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  A case by case determination 
must be made.

Here, two of the veteran's treating doctors have noted that 
stress is a causal factor in the progression of 
cardiovascular disease.  Another private doctor has referred 
to a study suggesting such a link.  The opining VA doctor 
noted that no link was "proven," but did not state that 
such a relationship did not exist.  No doctor, however, 
sufficiently addresses the question of PTSD and stress in 
causing this particular veteran's heart disease and eventual 
myocardial infarction.  They all speak in general terms. 

Moreover, no doctor addresses any other risk factor in the 
development of heart disease in this veteran, such as smoking 
history, family history of heart disease, medication, or 
obesity, to name a few.

A VA records review and medical opinion is required to 
properly address the question of a relationship between PTSD 
and heart disease in this particular veteran, in light of all 
possible risk factors.  The Board further notes that the 
veteran did sustain a gunshot wound of the chest in service, 
and one private doctor notes possible contribution of 
residuals of that wound to death.  This allegation must be 
addressed on remand, as well.

Accordingly, the case is REMANDED for the following action:

1.  Contact the claimant and request VA 
Form 21-4142's for Dr. GRB and Dr. WWW, as 
well as any other private doctor who 
treated the veteran for a service 
connected disability.  Upon receipt of 
such releases, VA must make reasonable 
attempts to obtain all relevant records.  
The claimant should be informed of the 
importance of these records to her claim, 
and that she may opt to supply the 
complete records herself.

2.  After obtaining all relevant records, 
forward the claims file, in its entirety, 
to a VA cardiologist for review.  Ask the 
cardiologist to opine as to whether, in 
this particular veteran's case, any 
service connected disability at least as 
likely as not caused or contributed to the 
development of chronic cardiovascular 
disease.  The role of PTSD and stress must 
be specifically addressed.  A complete 
rationale for all opinions expressed is 
required.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the matter on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


